DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 23 December 2021 has been entered.  Claims 1, 3-4, 7-10, and 12-17 are pending; claims 1, 7 and 12-15 are amended; and claims 16-17 are newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 23 December 2021, with respect to the rejections of claims 1, 4, 7-10 and 12-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.   The applicant argues, on page 9 of the Remarks, that the claims amount to significantly more than the abstract idea by offering improvements to the setting exercise menus.  The abstract idea itself is not an improvement in any underlying technology but rather is the automation of manual process using computer components as described in the 101 rejection below.

Applicant’s arguments, see Remarks, filed 23 December 2021, with respect to the rejections of claims 1, 4, 7-10 and 12-15 under 35 U.S.C. 103 have been fully considered but are not persuasive.  However, based on the amendments to the claims, the rejection has been updated to include the Soller reference.  Soller discloses determining a first differential value and analyzing the change in the first 
The applicant argues Vilermo the gradual rise (which is examiner holds is a first-order differential value) is an assumed value and not based on actual measured value of lactic acid.  The examiner respectfully disagrees because the first-order differential must be compared to a threshold, as outlined in the applicant’s claims, to determine an exercise menu.  Therefore, the applicant’s first-order differential is compared to previously acquired lactic acid values as well.  Vilermo measures lactic acid values and compares the measured value to previously measured lactic acid values to determine the exercise menu (distance to run).  This matches the steps performed by the applicant.
The applicant states it is unclear which specific feature of Vilermo is considered to correspond to the first period of time and the first specified threshold.   The time-scale corresponds to the first period of time and the threshold is the desired lactic acid concentration at the running distance i.e. the end goal.  The examiner notes the 112(a) rejection below because the applicant does not specifically define the first period of time or the first specified threshold.  The applicant’s specification only mentions the time and threshold in paragraphs [0058] and [0061] with not further definitions.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-4, 7-10, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12-13, the limitations “acquiring a value representing an exercise stage based on the biological information… the value represent an exercise stage indicating a quantity and/or an intensity of an exercise menu” and “acquiring a correction value based upon the correction information” lack sufficient written description.  The “value representing an exercise stage” appears to be the “exercise menu stage Y” and the “correction value” appears to be “correction value ΔY” as these are the only values that are added or deducted as required by the claims.  The specification provides examples of Y being an integer value associated with an exercise menu (running distance).  Figures 14-15 are examples of a table associating a first-order differential value of lactic acid concentration (TY) and a second-order differential value of lactic acid concentration (TZ) with exercise menu stage Y and an exercise menu.  The specification fails to disclose how to select the integer value for exercise menu stage Y in relation to the differential values TY and TZ and the exercise menu.  The examples presented do not provide sufficient written description.  There are no specific values for or explanation provided to determine TY and TZ or the periods of time derived from them.  There are no examples for exercise menus other than running distance.  There is also no description of how to determine the value of the correction value (ΔY) other than to determine the difference between the value measured by the sensor (e.g. acceleration) and a standard value.  Each of the sensors measures different correction information (acceleration, body temperature, air 2) or temperature (+3°C) is combined with the exercise menu stage Y to derive the exercise menu as described in paragraphs [0073] and [0074].  Would the correction parameter be ΔY = -10 + 3 = -7?  The specification does not associate changes in the sensor parameters with integer values combinable with the integer values of exercise menu stage Y shown in the figures.  
Regarding claim 17, the limitations “a plurality of first increasing time thresholds” and “a plurality of second increasing time thresholds” constitutes new matter because the original disclosure does not describe increasing time thresholds.  Let alone, determining first and second periods of time until first-order and second-order differential values reach said plurality of increasing time thresholds.
All remaining claims are rejected for depending from a claim lacking sufficient written description.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the metes and bounds of the claim limitation “wherein the first period of time is a time until the first-order differential value reaches the first specified threshold with respect to a plurality of first increasing time thresholds, and the second period of time is a time until the second-order differential value reaches the second specified threshold with respect to a plurality of second increasing time thresholds” cannot be determined by the examiner because it is unclear whether a single or multiple first and second periods of time are determined by the first-order and second order differential values reaching the first and second plurality of increasing time thresholds.  In other words, what does it mean to get a differential value from a plurality of increasing time thresholds?  Is this multiple comparisons to the thresholds over time?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite setting an exercise menu (e.g. distance to run, time to run, speed to run) and displaying the exercise menu using a mathematical calculation based on measured lactic acid level from a biosensor, measured correction information from other sensors, and an exercise menu database which sets exercise menus based on the combinations of lactic acid concentration changes over time and the correction information measured by the other sensors (e.g. there is a specific exercise menu for a specific lactic acid change occurring while measuring a particular change in body temperature).  
The limitation of determining the exercise menu, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the 
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea implements using circuitry, a biosensor and at least one sensor.  Generically recited computer elements, such as circuitry, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The steps of mere data gathering from the biosensor and at least one sensor to determine the value representing an exercise stage, correction value and exercise menu do not add a meaningful limitations to the method as they are insignificant pre-solution activity.  Furthermore, the presenting of the determined exercise menu is insignificant post-solution activity, see MPEP §2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using circuitry to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The biosensor is discloses to include a working electrode, reference Mizutani et al. (US 5,683,563) [col. 3, lines 59-67], Say et al. (US 6,175,752) [col. 7, lines 14-29], Reid et al. (US 2005/0067280) [par. 0005], Ford et al. (US 2005/0069925) [pars. 0075, 0152], Simpson et al. (US 2005/0161346) [par. 0046], Nakatsuka (US 2006/0240540) [pars. 0007, 0133], and Wang et al. (US 2015/0126834) [pars. 0126-0133; Fig. 11A]. The dependent claims do not include any additional elements or steps that could not be performed in the human mind.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al. (US 2016/0174891) in view of Soller (US 2009/0024013) in view of Wang et al. (US 2015/0126834) and further in view of Riedel (US 2013/0096396).

[Claims 1, 12-13, 16] Vilermo discloses an exercise assistance device, method and non-transitory tangible storage medium in which a program is stored (computer program product) [abstract; par. 0105] comprising:
a biosensor (wearable sensor, #110) configured to measure lactic acid contained in a secretion form a living body (lactate level or lactic acid level measured in sweat) and output biological information, the biological information being a period of time until a first-order differential value of a concentration of the measured lactic acid with respect to a time first reaches a specified threshold (comprises monitoring the user's lactate (acid) levels and designing a time-scale, where the lactate acid-levels gradually rise (differential) from the current levels to finish at the desired exhaustion level. The time-scale length equals the desired exercise duration. In case of jogging, for example, the apparatus makes an estimate of how long a distance the user can run to fit the time-scale and the apparatus maps a fitting course) [pars. 0122-0124, 0142; Fig. 4], and
circuitry configured to:
acquire biological information from the biosensor; 
store (via memory, #220) the biological information (previously measured data is maintained as history data within the apparatus or in a server) [pars. 0107, 0142]; 
acquire a value representing than exercise stage based on the biological information, the value representing the exercise stage indicating a quantity and/or an intensity of an exercise menu (the apparatus contains a processor, #210, that determines exercise intensity for a user based on his respective lactate thresholds and correspondingly adjusts intensity and/or route) [pars. 0096-0097, 0118-0123; claims 1-2];
acquire correction information (metadata) from a sensor (additional sensors, #260, 270) that measures one or more selected from a group comprising body temperature temperature information), air temperature (temperature information), a secretion amount of the secretion, heart rate of the living body, and an acceleration of the living body (movement information), the correction information indicating a result of such measurement by the sensor for correction [par. 0114]; and 
present the exercise menu (a user interface, #240, provides feedback to the user including visual or text-to-speech feedback e.g. “run faster”) [pars. 0108, 0125-0127].
Vilermo discloses monitoring the first-order differential value of a concentration of the measured lactic acid but is silent regarding monitoring the second-order differential value of concentration.
Soller discloses an analogous physical performance monitor for determining anaerobic thresholds and/or oxygen consumption rate [abstract] where the first derivative of a lactate/lactic acid concentration curve corresponding to lactate/lactic acid in the blood increase with incrementally greater work e.g. incrementally greater physical exertion [par. 0096].  In other words the change in the first-order differential (which is the second-order differential) in monitoring to assess lactic acid concentration to determine exercise exertion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the circuitry taught by Vilermo to measure and acquire one or both of the first-order differential and the second-order differential of the measured lactic acid concentration and compare them to respective thresholds, as taught by Soller, in order to determine the quantity and/or intensity of exercise.  Doing so would simply result in implementing known ways to correlate lactic acid concentration with exertion level which would inform the setting of the exercise menu, e.g. distance to be run.
Vilermo disclose the biosensor for measuring lactic acid contained in a secretion from a living body but does not disclose the biosensor includes a working electrode, a reference electrode and a counter electrode.
enzymatic epidermal temporary transfer tattoo (T3) electrochemical sensor) configured to monitor lactate/lactic acid in a secretion of a living body (perspiration) comprising a working electrode, a counter electrode, and a reference electrode [pars. 0126-0133; Fig. 11A].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a biosensor, including a working electrode, a counter electrode, and a reference electrode, for measuring lactic acid in a secretion, as taught by Wang, to use in the system of Vilermo in order to predictably provide a biosensor capable of measuring lactic acid from perspiration on the skin.  It is well within the skill of the ordinary to select know biosensors to measure desired analytes such as lactic acid.
Vilermo discloses the additional sensors provide metadata associated with the biometric information including temperature, pressure, movement, location and humidity information but does not disclose using the metadata to acquire a correction value to correct the biological information. 
Riedel discloses an analogous lactate (lactic acid) measuring exercise apparatus comprising a correction information acquisition unit (processing unit, #24) that acquires correction information from a sensor (complementing sensors, #32) for correction that measures one or more selected from a group comprising body temperature of the living body (temperature sensor), air temperature, a secretion amount of the secretion (sweat sensor), heart rate of the living body (pulse sensor), and an acceleration of the living body, the correction information indicating a result of such measurement by the sensor for correction, wherein a storage unit (data storage unit, #64) stores the biological information and the correction information in association with each other [par. 0065], and wherein the exercise menu setting unit corrects the exercise menu set based on the biological information by using the correction information associated with the biological information (the complementing sensors help to increase the precision of the monitoring of body lactate level) [pars. 0058-0059].  A recommendation unit (#34) receives signals, from the processing unit relating to the lactate level and correction (physiological) data, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the additional sensors generating metadata taught by Vilermo to serve as complementing sensors providing a correction value indicative of correction information as taught by Riedel in order to increase the precision of the monitoring of body lactate (lactic acid) level based on the user’s physiological measures and/or environmental conditions and adapt the training appropriately.
Vilermo in view of Wang and Riedel renders obvious setting and correcting the exercise menu based on the measured lactic acid level and correction information from additional sensors but does not specify using a value calculated by adding a value of the correction value acquired based on the correction information associated with the biological information to a value representing the exercise stage acquired based on the biological information or a value calculated by deducting the value of the correction value from the value of the value representing the exercise stage.  However, the prior art teaches the same inputs (lactic acid and complementary sensor data) and using those inputs to arrive at the same output (intensity or route) based on referencing a stored profile i.e. database.  It would have been obvious to one of ordinary skill in the art before the effective filing date to experiment with various intermediary values for correlating the measured lactic acid level and correction parameters to the exercise menu (intensity or route).  In other words, the applicant’s claimed calculation is an arbitrary mathematical approach to achieve the same result (determining intensity or route from the measured values of lactic acid level and complementary parameters using past results/data).  Substituting an arbitrary equation that assigns arbitrary intermediary values between stored profiles of measured parameters to calculate the exercise menu is a matter of routine experimentation.

[Claim 4] Vilermo discloses the secretion is perspiration (sweat) and the biosensor measured the lactic acid contained in the perspiration [par. 0095].

[Claim 7] Vilermo in view of Wang and Riedel discloses the circuitry is configured to acquire the value representing the exercise stage using an exercise menu database (history data with the apparatus or server), in which the biological information and the value representing the exercise stage are associated with each other, and the biological information (history data of earlier monitored user lactate level information and user speeds are maintained and used to create a model of user lactate level information as a function of speed which is used to determine the level or route of exercise) [Vilermo: pars. 0118-0123, 0141, 0158].

[Claim 8] Vilermo discloses the exercise assistance system is a portable information terminal device (the apparatus may be a wrist wearable apparatus with a communication interface, #250) [pars. 0085, 0105].

[Claim 9] Vilermo in view of Wang and Riedel discloses wherein the circuitry is configured to create a database comprising the biological information (previously measured data is maintained as history data within the apparatus or in a server) [Vilermo: pars. 0107, 0142].  Lactate profiles based on physiological studies are used to produce recommendations for the user to adapt the training [Riedel: par. 0059].

[Claim 10] Vilermo discloses the circuitry is configured to accept  input information (user interface, #240, including touch-screen, speech recognition or headset) [par. 0108] but does not disclose the input information being one or more selected from a group comprising physical information of the living body, 
Riedel discloses an analogous lactate (lactic acid) measuring exercise apparatus comprising a processing unit (#24) and internally storing predetermined lactate profiles based in part on data entered by the user such as gender, age, weight, desired exercise type, desired exercise level etc. and produces recommendations for the user to adapt training and communicates these recommendations [par. 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the input unit taught by Vilermo to receive one of more of physical information, lifestyle information, and a management ID of the living body and compile the information into the database as taught by Riedel in order to tailor exercise menus (recommendations) based on the various physiological characteristics and needs to individual users.  The skilled artisan would find it obvious to store the information using a management ID for each user in order to easily access the information for future use.

[Claims 14-15] As explained in the rejection of claim 1 above, the system includes a recommendation unit (#34) that receives signals relating to the lactate level and correction (physiological) data and then compares them to internally stored values such as predetermined lactate profiles based on physiological studies to produce recommendation for the user to adapt the training [par. 0059].  The skilled artisan would find it apparent that the difference between the parameters measured by the sensor (e.g. an elevated heart rate due to exertion) and standard values (e.g. resting heart rate) would scale with the amount of adjustment required for the exercise menu (e.g. distance able to be run).  Therefore, it would be obvious to select the correction value (arbitrary intermediary value indicated of the distance able to be run) based on the difference.  The greater the difference obviously the greater the value of the correction value indicative of the required change in the exercise menu.

[Claim 17] Vilermo in view of Soller renders obvious the determining first and second periods of time based on the first and second order differential values reaching respective thresholds.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a plurality of first and second increasing time thresholds to quantify the different levels of lactic acid changes with respective to exercise.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al. (US 2016/0174891) in view of Soller (US 2009/0024013), Wang et al. (US 2015/0126834) and Riedel (US 2013/0096396) as applied to claim 1 above, and further in view of Kobayashi (US 2017/0128780).

[Claim 3] Vilermo in view of Soller, Wang and Riedel renders obvious correction information comprising detecting perspiration (sweat sensor) [Riedel:  par. 0058] but does not indicate measuring a perspiration amount.
Kobayashi discloses an analogous exercise support device comprising measuring biological information including an amount of perspiration or level of lactate to determine exercise or exercise load [par. 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exercise assistance device rendered obvious by Vilermo in view of Soller, Wang and Riedel to include a sweat sensor that measures perspiration amount as taught by Kobayashi in order to improve exercise load detection by providing an additional means to detect and verify measured exercise load from the measured lactate level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        08 February 2022